           Case 3:19-cv-00488-MMD-CLB Document 22 Filed 08/06/20 Page 1 of 2




1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6      CAM EASH,                                      Case No. 3:19-cv-00488-MMD-CLB

7                                     Petitioner,                   ORDER

8            v.

9
       WILLIAM GITTERE, et al.,
10
                                  Respondents.
11

12          This case is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 by

13   Cam Eash, pro se. Respondents were due to file their answer by August 5, 2020. (See

14   ECF No. 20.) On August 5, 2020, Respondents filed a motion for extension of time (ECF

15   No. 21), requesting an extension of time of seven days—to August 12, 2020—to file their

16   answer. Respondents’ counsel states that the extension of time is necessary because of

17   delay caused by the COVID-19 pandemic. The Court finds that Respondents’ motion for

18   extension of time is made in good faith and not solely for the purpose of delay, and that

19   there is good cause for the extension of time requested.

20          It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.

21   21) is granted. Respondents will have until and including August 12, 2020, to file their

22   answer.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
          Case 3:19-cv-00488-MMD-CLB Document 22 Filed 08/06/20 Page 2 of 2



1           It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered September 10, 2019 (ECF No. 5) will remain in effect. Under

3    that order, Petitioner will have 60 days to file a reply to Respondents’ answer.

4           DATED THIS 6th day of August 2020.

5

6
                                                MIRANDA M. DU
7                                               CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
